         Case 5:20-cv-00994-SLP Document 11 Filed 11/10/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

MAHOGANY TABRON,                               )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )          Case No. CIV-20-994-SLP
                                               )
MIKALAH POST, et al.,                          )
                                               )
              Defendants.                      )

                                         ORDER

       Before the Court are the Report and Recommendation (R&R) [Doc. No. 7] of

Magistrate Judge Shon T. Erwin and Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs (Application) [Doc. No. 9]. This is Plaintiff’s second

filing requesting leave to proceed in forma pauperis (IFP).

       Magistrate Judge Erwin recommends dismissal of this action due to Plaintiff’s

failure to comply with the Court’s order directing her to cure deficiencies in her first IFP

application – specifically, Plaintiff submitted a form governing actions filed by prisoners

and she was directed to submit the form governing actions filed by non-prisoners.

Subsequent to the filing of the R&R, Plaintiff filed the current Application under review

on the proper form. The Court, therefore, declines to adopt the R&R.

       Nonetheless, the Court finds the current Application is also deficient. Proceeding

IFP “in a civil case is a privilege, not a right – fundamental or otherwise.” White v.

Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998). Whether to grant IFP status is a matter

of the court’s discretion and factors the court may consider in the exercise of that discretion
            Case 5:20-cv-00994-SLP Document 11 Filed 11/10/20 Page 2 of 3




include “whether the complaint is frivolous or malicious; whether the case concerns a

prisoner, with special concern placed on prisoner complaints; and the nature of the

mandatory and discretionary demands on the applicant’s financial resources.” Brewer v.

City of Overland Park Police Dep’t, 24 F. App’x 977, 979 (10th Cir. 2002) (citations

omitted).

       Fundamentally, to proceed IFP, the applicant must show a financial inability to pay

the required filing fees. Lister v. Dep’t of the Treasury, 408 F.3d 1309, 1312 (10th Cir.

2005). Thus, a plaintiff must submit an “affidavit” including a statement of all assets she

possesses. Id. (finding 28 U.S.C. § 1915(a)’s affidavit requirement applies to all persons

requesting leave to proceed IFP). This Court’s local rules further require submission of a

court-approved form. See LCvR 3.3(a). The form requires an applicant to sign the

following statement: “I understand that a false statement or answer to any question in this

declaration could subject me to penalties of perjury and/or may result in the dismissal of

my claims pursuant to 28 U.S.C. § 1915(e)(2)(A).”

       Here, Plaintiff, a non-prisoner appearing pro se, has inserted “N/A” as her answer

to virtually every question on the Application.1 She fails to identify a single source of

income, a single asset, any regular monthly expenses, any dependents or any debts or other

financial obligations. Based on Plaintiff’s submission, she fails to demonstrate how she

sustains herself or meets her obligations associated with the bare necessities of daily living.

As such, Plaintiff fails to provide the Court with sufficiently detailed information to


1
 Plaintiff’s initial application, submitted on an improper form, contained similar responses. See
Application [Doc. No. 2].
                                               2
         Case 5:20-cv-00994-SLP Document 11 Filed 11/10/20 Page 3 of 3




determine that she is unable to pay the costs of litigation and has not shown that granting

her the privilege of proceeding IFP is warranted. See Lister, 408 F.3d at 1311 (district

court did not abuse its discretion in denying IFP status where plaintiff failed to set forth

her income, her assets from all sources, and her expenses with sufficient specificity for the

district court to evaluate her financial status).

       IT IS THEREFORE ORDERED that the Court DECLINES to adopt the Report and

Recommendation [Doc. No. 7].

       IT IS FURTHER ORDERED that Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs (Application) [Doc. No. 9] is DENIED and Plaintiff

is directed to pay the filing fee of $400.00 on or before December 1, 2020. Plaintiff is

advised that failure to pay the filing fee on or before that date will result in the dismissal

of this action, without prejudice.

       IT IS SO ORDERED this 10th day of November, 2020.




                                                3
